ACCEPTED
                                                                                                   12-14-00340-CR
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              2/18/2015 4:38:51 PM
                                                                                                      CATHY LUSK
                                                                                                            CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         2/18/2015 4:38:51 PM
                                       18 FEBRUARY 2014                       CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Danzel Warren v. State
       12-14-00340-CR
       12-14-00341-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to Mr. WarrenSalazar regarding his right to file a
PDR along with a copy of the certified return receipt showing the mailing of the same.


                                            Sincerely,


                                            /s/Austin Reeve Jackson
                                       5 FEBRUARY 2014


Mr. Danzel Rashad Warren
Inmate 01961958
Gurney Unit
1385 FM 3328
Palestine, TX 75803

By Certified Mail

Re: Appeal

Mr. Warren

Please find enclosed a copy of the opinion issued by the Twelfth Court of Appeals in your case.
Because you entered a plea agreement and waived your right to appeal, the Court has dismissed
your appeal in both cases.

You do have the right to file a pro se Petition for Discretionary Review in the Court of Criminal
Appeals should you desire to do so. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

As always, should you have any questions I will be happy to assist in any way that I can.


                                             Sincerely,


                                             Austin Reeve Jackson